Case 1:19-cv-03377-LAP Document 73 Filed 10/30/19 Page 1 of 1

LAW OFFICES OF
ARTHUR L.. AIDALA

Ridala, Bentuna & Kamins, PE
MARIANNE E. BERTUNA 8118-15™ AVENUE

B
HON. BARRY KAMINS (RET,) 546 FIFTH AVENUE OTE Go tg) 238.9808
JOHN S. ESPOSITO :

DOMINICK GULLO NEw YorK, NY 10036 Fax: (718) 921-3292

MICHAEL T. JACCARINO

IMRAN H. ANSARI TELEPHONE: (212) 486-0011

OF COUNSEL

ANDREA M. ARRIGO FACSIMILE: (212) 750-8297 JOSEPH A. BARATTA
JENNIFER CASSANDRA
SENIOR COUNSEL : WWW.AIDALALAW.COM PETER W. KOLP
Louis R. AIDALA WILLIAM R. SANTO
JOSEPH P. BARATTA October 30, 2019 PETER S. THOMAS
VIA ECF

Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Giuffre v. Dershowitz, Case No. 19-Civ-3377-LAP
Request for Extension of Time to File Answer and Counterclaims
Dear Judge Preska,

Defendant Alan Dershowitz (“Mr. Dershowitz”) respectfully writes the Court to request an extension
to his time file his Answer and Counterclaims. Although this request was made within the letter filed on
October 24, 2019 [Dkt. No. 71] seeking a Rule 2.A Pre-Motion Conference, in the abundance of caution we
present this request separately herein.

As stated in the October 24, 2019 letter, Mr. Dershowitz seeks limited pre-answer discovery that is
necessary to prepare his Answer and Counterclaims, to wit, the unsealing of the Plaintiff's deposition
transcripts and exhibits from prior actions. Mr. Dershowitz further requested that his Answer and
Counterclaims be filed within seven (7) days of the production of the pre-answer discovery, if ordered.

Your Honor endorsed the letter instructing counsel for Mr. Dershowitz to, in sum and substance,
confer with Plaintiffs counsel regarding the request, and for Plaintiffs counsel to file their objection, if any,
by November 4, 2019. [Dkt. No. 72] As of the filing of this letter, we have yet to receive notice of incoming
counsel for the Plaintiff, so we have been unable to confer.

Pursuant to F.R.C.P. Rule 12(a)(4)(A) Mr. Dershowitz’s responsive pleading is due on October 31,
2019. Due to the pending request before the Court, as detailed above, we request an extension of the time for
Mr. Dershowitz to file his responsive pleading.

Mr. Dershowitz respectfully requests that he be permitted to file his Answer and Counterclaims
within seven (7) days of the production of the limited pre-answer discovery, as detailed within his October
24, 2019 letter, if so ordered. If said request is denied, then Mr. Dershowitz requests seven (7) days to file his
Answer and Counterclaims from the date of the order denying his request.

Respéctially Submitted,
wT
Imran HNpsari \ ~\

CC: All Counsel of Record via ECF XN)
